Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/660,297 filed on 05/16/2022.  Claim(s) 1-20 is/are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
Claim Objections
Claim(s) 1 and 8 is/are objected to because of the following informalities: 
Claim(s) 1 and 8 recite:
“ranking, by the set-top box during the period of time…”

Independent claims also recite “a first period of time” and “a second period of time”. 
Since there are two periods of time mentioned in the claimed, “the period of time” may be confusing as to which period of time is being referred to.

Please amend claim(s) 1 and 8 “the period of time” to refer to the “first period of time” or the “second period of time”.

Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.
A)	Applicant asserts on P.9 that “…Independent claim 15, as previously presented, recites at least:… During a first period of time, a group of users is detected as in the environment of a set-top box, and a set of television commercials is ranked for those users during that same first period of time. At a second (subsequent) period of time, during presentation of the programming content, the previously received, stored, and ranked advertisements are assigned to commercial slots based on which of the same group of users is detected as presently (i.e., in this second period of time) in the environment of the set-top box. Applicant cannot find any teach or suggestion in Dey of detecting characteristics of multiple users and ranking received and stored commercials based on those characteristics all during one period of time; and then, at a subsequent time, assigning one of the stored commercials for payback during an open slot based on applying the prior rankings to which users are detected as present while the programming content is being displayed.”
In response, the Examiner respectfully disagrees. Applicant’s claims do not explicitly require that the first group of users detected during a first period of time is the same group of users detected as presently (in the subsequent period of time), as asserted by Applicant on P.9. Claims specifically recite “during a period of time, each of the multiple users… ranking based on characteristics of the one or more multiple users…”, “detecting.. subsequent to the period of time, one or more of the multiple users as presently in the environment”. Thus, as claimed, for example, at a period of time, initially there may be 5 viewers (multiple users). But at a subsequent time, 4 viewers may have left and only 1 viewer remains (detecting… subsequent to the period of time, one or more of the multiple users presently in the environment). Or 3 viewers may have left and only 2 viewers remain, etc… Claims under broadest reasonable interpretation do not require that the group detected at a subsequent period of time is the same exact group of users detected at a period of time. If it is Applicant’s intention that, the group of users is the same at a period of time and at a subsequent period of time, further clarifying amendments are required.
Additionally applicant’s claims do not explicitly require “applying the prior rankings” in assigning one of the stored commercials. Further clarifying amendments would be required to further limit the claims. Otherwise, claims in claim 15 only require “ranking, by the set-top box during the period of time, each of the set of television commercials based on the characteristics of the one or more of the multiple users”, “assigning,… by determining which of the set of television commercials has a highest ranking for the one or more of the multiple users detected as presently in the environment”. As claimed, a chosen commercial may be assigned based on a highest ranking. However, claims do not adequately tie “highest ranking” would necessarily be based on the prior rankings performed at “the period of time”. Therefore, in Dey, as advertisements may be assigned based on set of identities (viewers) that are audience to a video at a given time, as the audience changes, at any given time, advertisement(s) selected/assigned at another given time would be optimized for the present audience at the given time. Therefore, since Applicant has not adequately limited in the claims that assignment of commercials are based on “prior rankings”, it does not preclude Dey from ranking commercials at “a period of time”, assigning commercial with highest ranking based on detection of users at a subsequent time, where highest ranking may be based on ranking of commercials based on an updated audience makeup at the subsequent time.
Furthermore, Slaney had already taught “processing, by the set-top box, during the period of time, the set of television commercials based on the characteristics of each of the one or more of the multiple users” (Fig.5, Col 17: lines 37-43, Col 20: lines 18-31, Col 20: lines 49-61). “detecting, during the presentation on the display device of the programming content and subsequent to the period of time, one or more of the multiple users as presently in the environment” (Col 15: lines 10-13, Col 15: lines 25-28, Col 15: lines 40-55). “assigning, by the set-top box, based on the detecting a chosen television commercial of the set of television commercials to fill the open commercial slot by determining which of the set of television commercials has suitability for the one or more of the multiple users detected as presently in the environment” (Col 5: lines 43-48, 51-54; Col 21: lines 1-4; Fig.5, Col 17: lines 37-43; Col 20: lines 18-31, Col 20: lines 49-61; Col 21: lines 18-28).
As recited above Slaney already taught “processing, during the period of time” and “subsequent to the period of time… determining which set of television commercials has suitability…”. What Slaney did not explicitly teach was “processing is ranking, each of the set based on the characteristics of the one or more of the multiple users” and “determining… suitability” is “determining which of the set has a highest ranking for the one or more multiple users detected.” For which Dey was brought in to teach in (Col 2: lines 5-10; Col 3: lines 19-22, Col 9: lines 2-5; Col 3: lines 31-33; Col 7: lines 26-33; Col 7: lines 36-38; Col 7: lines 52-54; Col 7: lines 61-63; Col 8: lines 7-11; Col 8: lines 40-42; Col 10: lines 38-40). Since Slaney already taught the processing advertisements “during the period of time”, “detecting, …subsequent to the period of time… assigning”. What Slaney did not explicitly teach was what the “processing” entailed, for which Dey was brought in to teach regarding ranking of the advertising. Thus, in combination, Slaney and Dey would provide for a system that ranks advertising at a period of time, and at a time subsequent to the period of time, assign advertising having a highest ranking.
Therefore, the combination of Slaney and Dey continues to teach the claimed limitations of claim 15.

B)	Applicant’s asserts on P.9 “Independent claims 1 and 8, as amended, include similar recitations…”
	Although Claims 1 and 8 contain additional limitation(s) that are different than that of Claim 15, after further consideration, the combination of Slaney, Fryer, and Dey would teach the claimed invention as amended.
	For similar reasons as those stated above in part (A).
Applicant’s claims do not explicitly require that the first group of users detected during a first period of time is the same group of users detected as presently (during a second period of time subsequent to the first period of time)
Additionally, Applicant’s claims in claims 1 and 8 as claimed, a second chosen commercial may be assigned based on a highest ranking. However, claims do not adequately tie “highest ranking” would necessarily be based on the prior rankings performed during the same “the first period of time” in which the group of users is detected in the environment of a set top box. 
Therefore, the combination of Slaney, Fryer, and Dey teach the claimed limitations of claim(s) 1 and 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5, 7-10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaney et al. (US 8,910,199), in view of Fryer et al. (US 2019/0191204), and further in view of Dey et al. (US 9,565,460).
Consider claims 1 and 8, Slaney teaches a computer-implemented method and television receiver, comprising: 
one or more processors (Col 4: lines 19-20, Col 4: lines 30, 42-43  teaches processing instructions. Col 15: lines 35-38 teaches U.S. Patent application 09/724,789 as indicated above, the disclosure is incorporated by reference herein. Application 09/724,789 also US 6,968,565. Application’565 – Col 3: lines 20-21, Col 7: lines 54-55 teaches processing device used to identify content observer(s). Col 11: lines 18-20 teaches computer program or firmware including instructions. Processing device would have corresponding processor to execute computer program and/or firmware instructions); 
a non-transitory computer readable storage medium communicatively coupled to the one or more processors, wherein the non-transitory computer readable storage medium includes instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Col 4: lines 19-20, Col 4: lines 30, 42-43 teaches processing instructions. Col 15: lines 35-38 teaches U.S. Patent application 09/724,789 as indicated above, the disclosure is incorporated by reference herein. Application 09/724,789 also US 6,968,565. Application’565 – Col 3: lines 20-21, Col 7: lines 54-55 teaches processing device used to identify content observer(s). Col 11: lines 18-20 teaches computer program or firmware including instructions. Processing device would have corresponding processor to execute computer program and/or firmware instructions) including:
receiving, during a first period of time, at one or more sensors in communication with a set-top box in an environment, sensor-detected user information associated with multiple users in the environment, the sensor-detected user information indicating characteristics of each of the multiple users (Col 10: lines 42-50 teaches system shown in Figs.2-8 can be implemented in an appropriately constructed television set top box. Col 15: lines 10-13 teaches invention can be implemented so that the presence of multiple content observers at the time of a targeted content display opportunity is detected. Col 15: lines 63-67 teaches one or more devices may sense one or more physical characteristics of people present in the vicinity of a content display device, using one or more visual data acquisition devices, such as camera(s). Col 16: lines 9-20 teaches all three types of information, content observation behavior, physical characteristics, and demographic information can be combined to enable identification of content observers at a display site. Fig.5, Col 17: lines 37-63 teaches one or more devices can be used to sense physical characteristics of people present in the vicinity of the content display device, and the information may be used to associate viewing habits with a person having particular characteristics. Physical detection apparatus 501 can sense physical characteristic(s) of a television viewer present in the vicinity of the television 205 to facilitate identification of that television viewer. A camera or other visual acquisition device can be used to obtain visual images of an area in the vicinity of a content display device. Col 11: lines 8-31 teaches audience identifier 204 identifies the television viewer(s) viewing the television 205 and selects set of targeted content based on identity and/or characteristic of the television viewer(s)); 
receiving and storing, by the set-top box, a set of television commercials including a set of television commercials for open commercial slots (Col 10: lines 42-50 teaches system shown in Figs.2-8 can be implemented in an appropriately constructed television set top box. Col 6: lines 12-14 teaches sets of targeted content received at the television viewing location are stored in a data storage device located at the television viewing location. Col 8: lines 35-47 teaches sets of targeted content can be stored in a data storage device associated with the content display system, device that is operably connected to, or integrated with, a set top box. Col 10: lines 55-57 teaches multiple sets of targeted content are received at the television viewing location at the content receiver 201); 
associating, by the set-top box, one or more categories with each of the multiple users based on the characteristics of each of the multiple users (Fig.5, Col 17: lines 37-43 teaches one or more devices can be used to sense physical characteristics of people present in the vicinity of the content display device, and the information may be used to associate viewing habits with a person having particular characteristics. Col 20: lines 18-31 teaches content observation information pertaining to a viewer obtained by monitoring content viewed by the viewer. Based on the monitoring the system may assign the conclusion that the viewer is a travel buff since they watch travel program(s) with a greater than specified frequency. And thus would be the type of viewer which travel services seller seeks to reach. Col 20: lines 49-61 teaches identity and/or characteristic(s) of a content observer may be determined by making use of information regarding past content observation behavior, demographic information, information regarding physical characteristic(s) of television viewer(s) present in the vicinity of the television during past content displays, some or all combination of such information); 
processing, by the set-top box during the period of time, the set of television commercials based on the characteristics of the one or more of the multiple users (Fig.5, Col 17: lines 37-43 teaches one or more devices can be used to sense physical characteristics of people present in the vicinity of the content display device, and the information may be used to associate viewing habits with a person having particular characteristics. Col 20: lines 18-31 teaches content observation information pertaining to a viewer obtained by monitoring content viewed by the viewer. Based on the monitoring the system may assign the conclusion that the viewer is a travel buff since they watch travel program(s) with a greater than specified frequency. And thus would be the type of viewer which travel services seller seeks to reach. Col 20: lines 49-61 teaches identity and/or characteristic(s) of a content observer may be determined by making use of information regarding past content observation behavior, demographic information, information regarding physical characteristic(s) of television viewer(s) present in the vicinity of the television during past content displays, some or all combination of such information);
transmitting, by the set-top box, programming content to a display device associated with the set-top box for presentation on the display device (Col 4: lines 25-27, 39-41 teaches targeted content is displayed within a display of a set of primary content on a television. Col 4: lines 34-36, 48-50 teaches receiving a set of primary content at the television viewing location. Col 21: lines 35-43 teaches the display of content and display of targeted content on the television 205); 
identifying, by the set-top box, a plurality of commercial slots in the programming content including at least an open commercial slot (Col 5: lines 43-48, 51-54 teaches invention can be used generally to display any type of targeted content, such as, for example, targeted advertisements during commercial breaks during television programs or targeted content within a television program. Col 7: lines 42-49 teaches transmitting multiple sets of targeted content to a content display site that can potentially be displayed during a target display opportunity, e.g. a commercial break during a television program or between television programs, etc. Col 8: lines 5-14 teaches selecting an appropriate one of multiple sets of targeted content to display during a targeted content display opportunity at a content display site. Col 21: lines 1-4 teaches selecting an advertisement for display during targeted content display opportunity, e.g. the beginning of an advertising opportunity, which might be a commercial break in a television program); 
detecting, during the presentation on the display device of the programming content, during a second period of time subsequent to the first period of time, one or more of the multiple users as presently in the environment (Col 15: lines 10-13 teaches invention can be implemented so that the presence of multiple content observers at the time of a targeted content display opportunity is detected. Col 15: lines 25-28 teaches determination of the identity and/or characteristic(s) of a content observer observing a content display device at any given time can be made using data obtained in a variety of ways. Col 15: lines 40-55 teaches identifying content observer(s) present in the vicinity of a content display device at a particular time, e.g., at, or just prior to, the time of the targeted content display opportunity);
assigning, by the set-top box, a chosen television commercial of the set of television commercials to fill the open commercial slot by determining which of the set of television commercials has suitability for the one or more of the multiple users detected as presently in the environment (Col 5: lines 43-48, 51-54 teaches invention can be used generally to display any type of targeted content, such as, for example, targeted advertisements during commercial breaks during television programs or targeted content within a television program. Col 21: lines 1-4 teaches selecting an advertisement for display during targeted content display opportunity, e.g. the beginning of an advertising opportunity, which might be a commercial break in a television program. Fig.5, Col 17: lines 37-43 teaches one or more devices can be used to sense physical characteristics of people present in the vicinity of the content display device, and the information may be used to associate viewing habits with a person having particular characteristics. Col 20: lines 18-31 teaches content observation information pertaining to a viewer obtained by monitoring content viewed by the viewer. Based on the monitoring the system may assign the conclusion that the viewer is a travel buff since they watch travel program(s) with a greater than specified frequency. And thus would be the type of viewer which travel services seller seeks to reach. Col 20: lines 49-61 teaches identity and/or characteristic(s) of a content observer may be determined by making use of information regarding past content observation behavior, demographic information, information regarding physical characteristic(s) of television viewer(s) present in the vicinity of the television during past content displays, some or all combination of such information. Col 21: lines 18-28 teaches set of targeted content can be selected based on degree to which the age, gender, income and/or interest of the content observer(s) present at the time of the targeted content display opportunity matches the age, gender, income and/or interests of content observers to whom content provider desires to appeal with the set of targeted content. If content observer at a content display device is known to be interested in sports, an advertisement for upcoming broadcast of a sporting event or advertisement for sports equipment can be displayed. Possibilities for characterizing content observers and selecting targeted content for display based on those characterizations are nearly endless); and 
transmitting, by the set-top box, transmitting the chosen television commercial to the display device for display on the display device during the open commercial slot (Col 5: lines 43-48, 51-54 teaches invention can be used generally to display any type of targeted content, such as, for example, targeted advertisements during commercial breaks during television programs or targeted content within a television program. Col 21: lines 1-4 teaches selecting an advertisement for display during targeted content display opportunity, e.g. the beginning of an advertising opportunity, which might be a commercial break in a television program. Col 11: lines 32-34 teaches selected set of targeted content is provided to television 205 for generation of a display of that set of targeted content).
Slaney does not explicitly teach a wireless transceiver communicatively coupled to the one or more processors;
receiving and storing, by the set-top box, a set of television commercials including a first set of television commercials for already-filled commercial slots and a second set of television commercials for open commercial slots;
processing is ranking, each of the set based on the characteristics of the one or more of the multiple users;
identifying, by the set-top box, a plurality of commercial slots in the programming content including at least an already-filled slot and an open commercial slot;
assigning a first chosen television commercial of the first set of television commercials for playback during the already-filled slot;
assigning, by the set-top box, a second chosen television commercial of the second set of television commercials to fill the open commercial slot by determining which of the second set of television commercials has a highest ranking for the one or more of the multiple users detected;
transmitting, by the set-top box, the first chosen television commercial to the display device for display on the display device during the already-filled commercial slot, and transmitting, by the set-top box, transmitting the second chosen television commercial to the display device for display on the display device during the open commercial slot.
In an analogous art, Fryer teaches a wireless transceiver communicatively coupled to the one or more processors (Fig.7, transceiver 702-Fig.7, controller 706-Fig.7; Paragraph 0055, Paragraph 0061);
receiving and storing, by the set-top box, a set of television commercials including a first set of television commercials for already-filled commercial slots and a second set of television commercials for open commercial slots (110-Fig.1, Paragraph 0017 teaches local device 110 can be any of a set top box. Paragraph 0023 teaches advertising content is pushed to a local cache in the end user device in advance. Paragraph 0024 teaches filling the local cache with advertisements in advance of media consumption. Paragraph 0028 teaches local device retrieving previously broadcasted ads designated by the media program when ad avail has not been released {first set of television commercials for already-filled commercial slots} or targeted advertising previously sent to local device when the ad avail has been released {second set of television commercials for open commercial slots});
identifying, by the set-top box, a plurality of commercial slots in the programming content including at least an already-filled slot and an open commercial slot (Paragraph 0028 teaches cues received by the local device. Based on the cues the local device retrieves previously broadcasted ads designated by the media program when ad avail has not been released {commercial slot for an already-filled slot} or targeted advertising previously sent to local device when the ad avail has been released {open commercial slot}. Through the type of cues received throughout the programming content, the set-top box is able to identify the commercial slots in the programming content, ad avails that have been released {open} or not released {already-filled});
assigning a first chosen television commercial of the first set of television commercials for playback during the already-filled slot; assigning, by the set-top box, a second chosen television commercial of the second set of television commercials to fill the open commercial slot, second set of television commercials (Paragraph 0028 teaches cues received by the local device. Based on the cues the local device retrieves previously broadcasted ads designated by the media program when ad avail has not been released {first chosen television commercial of the first set of television commercials for playback during already-filled slot} or targeted advertising previously sent to local device when the ad avail has been released {second chosen television commercial of the second set of television commercials to fill the open commercial slot}. Through the type of cues received throughout the programming content, the set-top box assigns process for content retrieval, and provision of the particular content for the particular commercial slot from the cached content, ads that are designated by the media program for the unreleased ad avail and targeted ads for the released ad avail);
transmitting, by the set-top box, the first chosen television commercial to the display device for display on the display device during the already-filled commercial slot, and transmitting, by the set-top box, transmitting the second chosen television commercial to the display device for display on the display device during the open commercial slot (Paragraph 0028 teaches cues received by the local device. Based on the cues the local device retrieves previously broadcasted ads designated by the media program when ad avail has not been released {first chosen television commercial for display during the already-filled commercial slot} or targeted advertising previously sent to local device when the ad avail has been released {second chosen television commercial for display during the open commercial slot}. Paragraph 0015-0016, 0028 teaches local device to display advertisement. Paragraph 0057 teaches display 710 can be an integral part of housing assembly of communication device 700 or an independent device communicatively coupled thereto by a tethered wireline interface, such as a cable, or a wireless interface).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Slaney to include a wireless transceiver communicatively coupled to the one or more processors; receiving and storing, by the set-top box, a set of television commercials including a first set of television commercials for already-filled commercial slots and a second set of television commercials for open commercial slots; identifying, by the set-top box, a plurality of commercial slots in the programming content including at least an already-filled slot and an open commercial slot; assigning a first chosen television commercial of the first set of television commercials for playback during the already-filled slot; assigning, by the set-top box, a second chosen television commercial of the second set of television commercials to fill the open commercial slot; transmitting, by the set-top box, the first chosen television commercial to the display device for display on the display device during the already-filled commercial slot, and transmitting, by the set-top box, transmitting the second chosen television commercial to the display device for display on the display device during the open commercial slot, as taught by Fryer, for the advantage of providing system advertisement flexibility, allowing for prior assigned advertising to continue to be provided, while also allowing for targeted advertising to be provided for released avails, providing a hybrid advertising system that efficiently utilizes available ad avails, to provide relevant advertising to users without unduly impacting network performance.
Slaney and Fryer do not explicitly teach processing is ranking, each of the set based on the characteristics of the one or more of the multiple users;
determining is determining which of the set of commercials has a highest ranking for the one or more of the multiple users detected.
In an analogous art, Dey teaches processing is ranking, each of the set based on the characteristics of the one or more of the multiple users; determining is determining which of the set of commercials has a highest ranking for the one or more of the multiple users detected (Col 2: lines 5-10 teaches computing a plurality of potential video advertisements based on the determination of contextual influence, and ranking the computed plurality of potential video advertisements according to the contextual influence. Col 3: lines 19-22, Col 9: lines 2-5 teaches identifying, learning or inferring the expected and/or actual set of identities, viewers, that are audience to a video at a given time. Col 3: lines 31-33 teaches selecting and rendering video with highest rank to the audience. Col 7: lines 26-33 teaches plurality of potential video ads may be ranked according to determined contextual influence. Video ads from the plurality of potential video advertisements with the highest rank may be selected for integration. Col 7: lines 36-38 teaches tailoring video advertisements to audiences’ preference and determined contextual influence. Col 7: lines 52-54 teaches potential video advertisements with highest rank may be selected to be rendered to audience. Col 7: lines 61-63 teaches audience may consist of one or more viewers 104 that may interact with the communication device 110. Col 8: lines 7-11 teaches communication device may be capable of recognizing the viewers and at least partially, associating their identities to a variety of information regarding the viewers personal history that may be contained in the communication device 110. Col 8: lines 40-42 teaches video ad with highest rank may be chosen from rank set of potential video ads. Col 10: lines 38-40 teaches ranking module 114 may run in the communication device 110).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Slaney and Fryer to include processing is ranking, each of the set based on the characteristics of the one or more of the multiple users; determining is determining which of the set of commercials has a highest ranking for the one or more of the multiple users detected, as taught by Dey, for the advantage of providing an environment in which video advertisements may target an audience including a plurality of viewers in a highly personalized way (Dey – Col 1: lines 17-20), optimizing overall audience satisfaction given the audience profile (Dey – Col 3: lines 25-27), where an appropriate television advertisement will be displayed so that everybody nearby the television can enjoy the advertisement, providing greater overall advertisement effectiveness in environment(s) with multiple viewers around a viewing device.

Consider claims 2 and 9, Slaney, Fryer, and Dey teach further comprising: receiving, at the set-top box, program content viewing data indicating television viewing habits of at least one of the multiple users via the set-top box, wherein the one or more categories is associated with at least one of the multiple users based further on the program content viewing data (Slaney – Col 3: lines 55-558 teaches invention can track the viewing habits of each viewer. Targeted content to display to each viewer can be based on viewer’s viewing habits. Fig.5, Col 17: lines 37-43 teaches one or more devices can be used to sense physical characteristics of people present in the vicinity of the content display device, and the information may be used to associate viewing habits with a person having particular characteristics. Col 20: lines 18-31 teaches content observation information pertaining to a viewer obtained by monitoring content viewed by the viewer. Based on the monitoring the system may assign the conclusion that the viewer is a travel buff since they watch travel program(s) with a greater than specified frequency. And thus would be the type of viewer which travel services seller seeks to reach. Col 21: lines 24-34 teaches if content observer at a content display device is known to be interested in sports, an advertisement for upcoming broadcast of a sporting event or advertisement for sports equipment can be displayed. Possibilities for characterizing content observers and selecting targeted content for display based on those characterizations are nearly endless).

Consider claims 3 and 10, Slaney, Fryer, and Dey teach further comprising: assigning tags to television commercials within the set of television commercials based on the one or more categories associated with each of the multiple users; and determining the chosen television commercial based on the tags assigned to each television commercial of the set of television commercials (Slaney - Col 5: lines 43-48, 51-54 teaches invention can be used generally to display any type of targeted content, such as, for example, targeted advertisements during commercial breaks during television programs or targeted content within a television program. Col 21: lines 1-4 teaches selecting an advertisement for display during targeted content display opportunity, e.g. the beginning of an advertising opportunity, which might be a commercial break in a television program. Fig.5, Col 17: lines 37-43 teaches one or more devices can be used to sense physical characteristics of people present in the vicinity of the content display device, and the information may be used to associate viewing habits with a person having particular characteristics. Col 20: lines 18-31 teaches content observation information pertaining to a viewer obtained by monitoring content viewed by the viewer. Based on the monitoring the system may assign the conclusion that the viewer is a travel buff since they watch travel program(s) with a greater than specified frequency. And thus would be the type of viewer which travel services seller seeks to reach. Col 20: lines 49-61 teaches identity and/or characteristic(s) of a content observer may be determined by making use of information regarding past content observation behavior, demographic information, information regarding physical characteristic(s) of television viewer(s) present in the vicinity of the television during past content displays, some or all combination of such information. Col 21: lines 18-28 teaches set of targeted content can be selected based on degree to which the age, gender, income and/or interest of the content observer(s) present at the time of the targeted content display opportunity matches the age, gender, income and/or interests of content observers to whom content provider desires to appeal with the set of targeted content. If content observer at a content display device is known to be interested in sports, an advertisement for upcoming broadcast of a sporting event or advertisement for sports equipment can be displayed. Possibilities for characterizing content observers and selecting targeted content for display based on those characterizations are nearly endless).

Consider claims 5 and 12, Slaney, Fryer, and Dey teach wherein at least one of the one or more sensors is integrated in the set-top box (Slaney - Col 10: lines 42-50 teaches system shown in Figs.2-8 can be implemented in an appropriately constructed television set top box. Col 15: lines 63-67 teaches one or more devices may sense one or more physical characteristics of people present in the vicinity of a content display device, using one or more visual data acquisition devices, such as camera(s)).

Consider claims 7 and 14, Slaney, Fryer, and Dey teach wherein the sensor-detected user information further indicates detection and identification information for objects in the environment (Slaney - Col 17: lines 63-67, Col 17: line 59 – Col 18: line 22).

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaney et al. (US 8,910,199), in view of Fryer et al. (US 2019/0191204), in view of Dey et al. (US 9,565,460), and further in view of Ma et al. (US 2010/0077174).
Consider claims 4 and 11, Slaney, Fryer, and Dey teach further comprising: 
assigning, characteristics of each of the multiple users, such that each of the multiple users is associated with certain characteristics, wherein associating the one or more categories with each of the multiple users is based on the certain characteristics of each of the multiple users (Slaney - Col 20: lines 18-31 teaches content observation information pertaining to a viewer obtained by monitoring content viewed by the viewer. Based on the monitoring the system may assign the conclusion that the viewer is a travel buff since they watch travel program(s) with a greater than specified frequency. Col 21: lines 18-28 teaches set of targeted content can be selected based on degree to which the age, gender, income and/or interest of the content observer(s) present at the time of the targeted content display opportunity matches the age, gender, income and/or interests of content observers to whom content provider desires to appeal with the set of targeted content. If content observer at a content display device is known to be interested in sports, an advertisement for upcoming broadcast of a sporting event or advertisement for sports equipment can be displayed), but do not explicitly teach assigning, for each of the characteristics of each user, a ranking or weight based on how strong the characteristic is associated with the user, such that each user is associated with weighted characteristics, 
wherein associating the one or more categories with each user is based on the weighted characteristics of each user.
In an analogous art, Ma teaches assigning, for each of the characteristics of each user, a ranking or weight based on how strong the characteristic is associated with the user, such that each user is associated with weighted characteristics, wherein associating the one or more categories with each user is based on the weighted characteristics of each user (Paragraph 0054-0057 teaches user terminal may assign a weight to each category, based on interests of the user).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Slaney, Fryer, and Dey to include assigning, for each of the characteristics of each user, a ranking or weight based on how strong the characteristic is associated with the user, such that each user is associated with weighted characteristics, wherein associating the one or more categories with each user is based on the weighted characteristics of each user, as taught by Ma, for the advantage of fine tuning and providing a finer breakdown of user interest/preferences, enabling the system to understand the user better and more efficiently tailor content/data to user(s). 

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaney et al. (US 8,910,199), in view of Fryer et al. (US 2019/0191204), in view of Dey et al. (US 9,565,460), and further in view of Nguyen et al. (US 2015/0281824).
Consider claims 6 and 13, Slaney, Fryer, and Dey teach at least one of the one or more sensors, a first user of the multiple users (Slaney - Col 15: lines 63-67 teaches one or more devices may sense one or more physical characteristics of people present in the vicinity of a content display device, using one or more visual data acquisition devices, such as camera(s)), but do not explicitly teach wherein: at least one of the one or more sensors is integrated into a wireless headset worn by a first user to monitor a physical state of the first user; and 
the sensor-detected user information further indicates the physical state of the first user.
In an analogous art, Nguyen teaches wherein: at least one of the one or more sensors is integrated into a wireless headset worn by a first user to monitor a physical state of the first user; and the sensor-detected user information further indicates the physical state of the first user (wireless headset 24-Fig.1, Paragraph 0046 teaches wireless headset 24 monitors a physical state of the user such as head motion, head orientation, pulse, breathing rate, etc).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Slaney, Fryer, and Dey to include wherein: at least one of the one or more sensors is integrated into a wireless headset worn by a first user to monitor a physical state of the first user; and the sensor-detected user information further indicates the physical state of the first user, as taught by Nguyen, for the advantage of allowing the system to gather finely detailed information regarding the user, in order to determine and perform appropriate actions accordingly.

Claim(s) 15-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaney et al. (US 8,910,199) in view of Dey et al. (US 9,565,460).
Consider claim 15, Slaney teaches a computer-implemented method, television receiver, and a computing device (Figs.2-8), comprising: 
one or more processors (Col 4: lines 19-20, Col 4: lines 30, 42-43  teaches processing instructions. Col 15: lines 35-38 teaches U.S. Patent application 09/724,789 as indicated above, the disclosure is incorporated by reference herein. Application 09/724,789 also US 6,968,565. Application’565 – Col 3: lines 20-21, Col 7: lines 54-55 teaches processing device used to identify content observer(s). Col 11: lines 18-20 teaches computer program or firmware including instructions. Processing device would have corresponding processor to execute computer program and/or firmware instructions); 
a non-transitory computer readable storage medium communicatively coupled to the one or more processors, wherein the non-transitory computer readable storage medium includes instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Col 4: lines 19-20, Col 4: lines 30, 42-43  teaches processing instructions. Col 15: lines 35-38 teaches U.S. Patent application 09/724,789 as indicated above, the disclosure is incorporated by reference herein. Application 09/724,789 also US 6,968,565. Application’565 – Col 3: lines 20-21, Col 7: lines 54-55 teaches processing device used to identify content observer(s). Col 11: lines 18-20 teaches computer program or firmware including instructions. Processing device would have corresponding processor to execute computer program and/or firmware instructions) including:
receiving, during a period of time, at one or more sensors in communication with a set-top box in an environment, sensor-detected user information associated with multiple users of the environment, the sensor-detected user information indicating characteristics of each of the multiple users (Col 10: lines 42-50 teaches system shown in Figs.2-8 can be implemented in an appropriately constructed television set top box. Col 15: lines 10-13 teaches invention can be implemented so that the presence of multiple content observers at the time of a targeted content display opportunity is detected. Col 15: lines 63-67 teaches one or more devices may sense one or more physical characteristics of people present in the vicinity of a content display device, using one or more visual data acquisition devices, such as camera(s). Col 16: lines 9-20 teaches all three types of information, content observation behavior, physical characteristics, and demographic information can be combined to enable identification of content observers at a display site. Fig.5, Col 17: lines 37-63 teaches one or more devices can be used to sense physical characteristics of people present in the vicinity of the content display device, and the information may be used to associate viewing habits with a person having particular characteristics. Physical detection apparatus 501 can sense physical characteristic(s) of a television viewer present in the vicinity of the television 205 to facilitate identification of that television viewer. A camera or other visual acquisition device can be used to obtain visual images of an area in the vicinity of a content display device. Col 11: lines 8-31 teaches audience identifier 204 identifies the television viewer(s) viewing the television 205 and selects set of targeted content based on identity and/or characteristic of the television viewer(s)); 
receiving and storing, by the set-top box, a set of television commercials for open commercial slots (Col 10: lines 55-57 teaches multiple sets of targeted content are received at the television viewing location at the content receiver 201); 
processing, by the set-top box, during the period of time, the set of television commercials based on the characteristics of each of the one or more of the multiple users (Fig.5, Col 17: lines 37-43 teaches one or more devices can be used to sense physical characteristics of people present in the vicinity of the content display device, and the information may be used to associate viewing habits with a person having particular characteristics. Col 20: lines 18-31 teaches content observation information pertaining to a viewer obtained by monitoring content viewed by the viewer. Based on the monitoring the system may assign the conclusion that the viewer is a travel buff since they watch travel program(s) with a greater than specified frequency. And thus would be the type of viewer which travel services seller seeks to reach. Col 20: lines 49-61 teaches identity and/or characteristic(s) of a content observer may be determined by making use of information regarding past content observation behavior, demographic information, information regarding physical characteristic(s) of television viewer(s) present in the vicinity of the television during past content displays, some or all combination of such information); 
transmitting, by the set-top box, programming content to a display device associated with the set-top box for presentation on the display device (Col 4: lines 25-27, 39-41 teaches targeted content is displayed within a display of a set of primary content on a television. Col 4: lines 34-36, 48-50 teaches receiving a set of primary content at the television viewing location. Col 21: lines 35-43 teaches the display of content and display of targeted content on the television 205); 
identifying, by the set-top box, an open commercial slot within the programming content (Col 5: lines 43-48, 51-54 teaches invention can be used generally to display any type of targeted content, such as, for example, targeted advertisements during commercial breaks during television programs or targeted content within a television program. Col 21: lines 1-4 teaches selecting an advertisement for display during targeted content display opportunity, e.g. the beginning of an advertising opportunity, which might be a commercial break in a television program); 
detecting, during the presentation on the display device of the programming content and subsequent to the period of time, one or more of the multiple users as presently in the environment (Col 15: lines 10-13 teaches invention can be implemented so that the presence of multiple content observers at the time of a targeted content display opportunity is detected. Col 15: lines 25-28 teaches determination of the identity and/or characteristic(s) of a content observer observing a content display device at any given time can be made using data obtained in a variety of ways. Col 15: lines 40-55 teaches identifying content observer(s) present in the vicinity of a content display device at a particular time, e.g., at, or just prior to, the time of the targeted content display opportunity);
assigning, by the set-top box, based on the detecting a chosen television commercial of the set of television commercials to fill the open commercial slot by determining which of the set of television commercials has suitability for the one or more of the multiple users detected as presently in the environment (Col 5: lines 43-48, 51-54 teaches invention can be used generally to display any type of targeted content, such as, for example, targeted advertisements during commercial breaks during television programs or targeted content within a television program. Col 21: lines 1-4 teaches selecting an advertisement for display during targeted content display opportunity, e.g. the beginning of an advertising opportunity, which might be a commercial break in a television program. Fig.5, Col 17: lines 37-43 teaches one or more devices can be used to sense physical characteristics of people present in the vicinity of the content display device, and the information may be used to associate viewing habits with a person having particular characteristics. Col 20: lines 18-31 teaches content observation information pertaining to a viewer obtained by monitoring content viewed by the viewer. Based on the monitoring the system may assign the conclusion that the viewer is a travel buff since they watch travel program(s) with a greater than specified frequency. And thus would be the type of viewer which travel services seller seeks to reach. Col 20: lines 49-61 teaches identity and/or characteristic(s) of a content observer may be determined by making use of information regarding past content observation behavior, demographic information, information regarding physical characteristic(s) of television viewer(s) present in the vicinity of the television during past content displays, some or all combination of such information. Col 21: lines 18-28 teaches set of targeted content can be selected based on degree to which the age, gender, income and/or interest of the content observer(s) present at the time of the targeted content display opportunity matches the age, gender, income and/or interests of content observers to whom content provider desires to appeal with the set of targeted content. If content observer at a content display device is known to be interested in sports, an advertisement for upcoming broadcast of a sporting event or advertisement for sports equipment can be displayed. Possibilities for characterizing content observers and selecting targeted content for display based on those characterizations are nearly endless); and 
transmitting, by the set-top box, the chosen television commercial to the display device for display on the display device during the open commercial slot (Col 5: lines 43-48, 51-54 teaches invention can be used generally to display any type of targeted content, such as, for example, targeted advertisements during commercial breaks during television programs or targeted content within a television program. Col 21: lines 1-4 teaches selecting an advertisement for display during targeted content display opportunity, e.g. the beginning of an advertising opportunity, which might be a commercial break in a television program. Col 11: lines 32-34 teaches selected set of targeted content is provided to television 205 for generation of a display of that set of targeted content).
Slaney does not explicitly teach processing is ranking, each of the set based on the characteristics of the one or more of the multiple users;
determining is determining which of the set has a highest ranking for the one or more multiple users detected.
In an analogous art, Dey teaches processing is ranking, each of the set based on the characteristics of the one or more of the multiple users; determining is determining which of the set has a highest ranking for the one or more multiple users detected (Col 2: lines 5-10 teaches computing a plurality of potential video advertisements based on the determination of contextual influence, and raking the computed plurality of potential video advertisements according to the contextual influence. Col 3: lines 19-22, Col 9: lines 2-5 teaches identifying, learning or inferring the expected and/or actual set of identities, viewers, that are audience to a video at a given time. Col 3: lines 31-33 teaches selecting and rendering video with highest rank to the audience. Col 7: lines 26-33 teaches plurality of potential video ads may be ranked according to determined contextual influence. Video ads from the plurality of potential video advertisements with the highest rank may be selected for integration. Col 7: lines 36-38 teaches tailoring video advertisements to audiences’ preference and determined contextual influence. Col 7: lines 52-54 teaches potential video advertisements with highest rank may be selected to be rendered to audience. Col 7: lines 61-63 teaches audience may consist of one or more viewers 104 that may interact with the communication device 110. Col 8: lines 7-11 teaches communication device may be capable of recognizing the viewers and at least partially, associating their identities to a variety of information regarding the viewers personal history that may be contained in the communication device 110. Col 8: lines 40-42 teaches video ad with highest rank may be chosen from rank set of potential video ads. Col 10: lines 38-40 teaches ranking module 114 may run in the communication device 110).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Slaney to include processing is ranking, each of the set based on the characteristics of the one or more of the multiple users; determining is determining which of the set has a highest ranking for the one or more multiple users detected, as taught by Dey, for the advantage of providing an environment in which video advertisements may target an audience including a plurality of viewers in a highly personalized way (Dey – Col 1: lines 17-20), optimizing overall audience satisfaction given the audience profile (Dey – Col 3: lines 25-27), where an appropriate television advertisement will be displayed so that everybody nearby the television can enjoy the advertisement, providing greater overall advertisement effectiveness in environment(s) with multiple viewers around a viewing device.

Consider claim 16, Slaney and Dey teach the operations further including: assigning tags to television commercials within the set of television commercials based on the one or more categories associated with each of the multiple users; and determining the chosen television commercial based on the tags assigned to each television commercial of the set of television commercials (Slaney - Col 5: lines 43-48, 51-54 teaches invention can be used generally to display any type of targeted content, such as, for example, targeted advertisements during commercial breaks during television programs or targeted content within a television program. Col 21: lines 1-4 teaches selecting an advertisement for display during targeted content display opportunity, e.g. the beginning of an advertising opportunity, which might be a commercial break in a television program. Fig.5, Col 17: lines 37-43 teaches one or more devices can be used to sense physical characteristics of people present in the vicinity of the content display device, and the information may be used to associate viewing habits with a person having particular characteristics. Col 20: lines 18-31 teaches content observation information pertaining to a viewer obtained by monitoring content viewed by the viewer. Based on the monitoring the system may assign the conclusion that the viewer is a travel buff since they watch travel program(s) with a greater than specified frequency. And thus would be the type of viewer which travel services seller seeks to reach. Col 20: lines 49-61 teaches identity and/or characteristic(s) of a content observer may be determined by making use of information regarding past content observation behavior, demographic information, information regarding physical characteristic(s) of television viewer(s) present in the vicinity of the television during past content displays, some or all combination of such information. Col 21: lines 18-28 teaches set of targeted content can be selected based on degree to which the age, gender, income and/or interest of the content observer(s) present at the time of the targeted content display opportunity matches the age, gender, income and/or interests of content observers to whom content provider desires to appeal with the set of targeted content. If content observer at a content display device is known to be interested in sports, an advertisement for upcoming broadcast of a sporting event or advertisement for sports equipment can be displayed. Possibilities for characterizing content observers and selecting targeted content for display based on those characterizations are nearly endless).

Consider claim 18, Slaney and Dey teach wherein at least one of the one or more sensors is integrated in the set-top box (Slaney - Col 10: lines 42-50 teaches system shown in Figs.2-8 can be implemented in an appropriately constructed television set top box. Col 15: lines 63-67 teaches one or more devices may sense one or more physical characteristics of people present in the vicinity of a content display device, using one or more visual data acquisition devices, such as camera(s)).

Consider claim 20, Slaney and Dey teach wherein the sensor-detected user information further indicates detection and identification information for objects in the environment (Slaney - Col 17: lines 63-67, Col 17: line 59 – Col 18: line 22).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaney et al. (US 8,910,199), in view of Dey et al. (US 9,565,460), and further in view of Ma et al. (US 2010/0077174).
Consider claim 17, Slaney and Dey teach wherein the instructions further comprise: 
assigning, characteristics of each of the multiple users, such that each of the multiple users is associated with certain characteristics, wherein associating the one or more categories with each of the multiple users is based on the certain characteristics of each of the multiple users (Slaney - Col 20: lines 18-31 teaches content observation information pertaining to a viewer obtained by monitoring content viewed by the viewer. Based on the monitoring the system may assign the conclusion that the viewer is a travel buff since they watch travel program(s) with a greater than specified frequency. Col 21: lines 18-28 teaches set of targeted content can be selected based on degree to which the age, gender, income and/or interest of the content observer(s) present at the time of the targeted content display opportunity matches the age, gender, income and/or interests of content observers to whom content provider desires to appeal with the set of targeted content. If content observer at a content display device is known to be interested in sports, an advertisement for upcoming broadcast of a sporting event or advertisement for sports equipment can be displayed), but do not explicitly teach assigning, for each of the characteristics of each user, a ranking or weight based on how strong the characteristic is associated with the user, such that each user is associated with weighted characteristics, 
wherein associating the one or more categories with each user is based on the weighted characteristics of each user.
In an analogous art, Ma teaches assigning, for each of the characteristics of each user, a ranking or weight based on how strong the characteristic is associated with the user, such that each user is associated with weighted characteristics, wherein associating the one or more categories with each user is based on the weighted characteristics of each user (Paragraph 0054-0057 teaches user terminal may assign a weight to each category, based on interests of the user).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Slaney and Dey to include assigning, for each of the characteristics of each user, a ranking or weight based on how strong the characteristic is associated with the user, such that each user is associated with weighted characteristics, wherein associating the one or more categories with each user is based on the weighted characteristics of each user, as taught by Ma, for the advantage of fine tuning and providing a finer breakdown of user interest/preferences, enabling the system to understand the user better and more efficiently tailor content/data to user(s). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaney et al. (US 8,910,199), in view of Dey et al. (US 9,565,460), and further in view of Nguyen et al. (US 2015/0281824).
Consider claim 19, Slaney and Dey teach at least one of the one or more sensors, a first user of the multiple users (Slaney - Col 15: lines 63-67 teaches one or more devices may sense one or more physical characteristics of people present in the vicinity of a content display device, using one or more visual data acquisition devices, such as camera(s)), but do not explicitly teach wherein: at least one of the one or more sensors is integrated into a wireless headset worn by a first user to monitor a physical state of the first user; and 
the sensor-detected user information further indicates the physical state of the first user.
In an analogous art, Nguyen teaches wherein: at least one of the one or more sensors is integrated into a wireless headset worn by a first user to monitor a physical state of the first user; and the sensor-detected user information further indicates the physical state of the first user (wireless headset 24-Fig.1, Paragraph 0046 teaches wireless headset 24 monitors a physical state of the user such as head motion, head orientation, pulse, breathing rate, etc).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Slaney and Dey to include wherein: at least one of the one or more sensors is integrated into a wireless headset worn by a first user to monitor a physical state of the first user; and the sensor-detected user information further indicates the physical state of the first user, as taught by Nguyen, for the advantage of allowing the system to gather finely detailed information regarding the user, in order to determine and perform appropriate actions accordingly.
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agarwal et al. discloses selecting for insertion into an ad avail the highest ranked ad asset for the ground of the client device which satisfies the check in (US 8,997,142).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425